                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            EUREKA DIVISION

                                   7

                                   8     JOSEPH GERARD LUTHER,                                Case No. 17-cv-06479-RMI
                                   9                     Plaintiff,
                                                                                              ORDER ON MOTIONS FOR
                                  10               v.                                         SUMMARY JUDGMENT
                                  11     NANCY A. BERRYHILL,                                  Re: Dkt. Nos. 19, 21
                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff, Joseph Gerard Luther, seeks judicial review of an administrative law judge

                                  15   (“ALJ”) decision denying his application for disability insurance benefits under Title II of the

                                  16   Social Security Act. Plaintiff’s request for review of the ALJ’s unfavorable decision was denied

                                  17   by the Appeals Council, thus, the ALJ’s decision is the “final decision” of the Commissioner of

                                  18   Social Security, which this court may review. See 42 U.S.C. §§ 405(g), 1383(c)(3). Both parties

                                  19   have consented to the jurisdiction of a magistrate judge (dkts. 6 & 9), and both parties have moved

                                  20   for summary judgment (dkts. 19 & 21). For the reasons stated below, the court will grant

                                  21   Plaintiff’s motion for summary judgment, and will deny Defendant’s motion for summary

                                  22   judgment.

                                  23                                          LEGAL STANDARDS

                                  24           The Commissioner’s findings “as to any fact, if supported by substantial evidence, shall be

                                  25   conclusive.” 42 U.S.C. § 405(g). A district court has a limited scope of review and can only set

                                  26   aside a denial of benefits if it is not supported by substantial evidence or if it is based on legal

                                  27   error. Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453, 1457 (9th Cir. 1995). Substantial

                                  28   evidence is “more than a mere scintilla but less than a preponderance; it is such relevant evidence
                                   1   as a reasonable mind might accept as adequate to support a conclusion.” Sandgathe v. Chater, 108

                                   2   F.3d 978, 979 (9th Cir. 1997). “In determining whether the Commissioner’s findings are supported

                                   3   by substantial evidence,” a district court must review the administrative record as a whole,

                                   4   considering “both the evidence that supports and the evidence that detracts from the

                                   5   Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998). The

                                   6   Commissioner’s conclusion is upheld where evidence is susceptible to more than one rational

                                   7   interpretation. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

                                   8                                       PROCEDURAL HISTORY

                                   9          On April 5, 2013, Plaintiff filed an application for a period of disability insurance benefits

                                  10   under Title II, alleging an onset date of May 1, 2006. See Administrative Record “AR” (dkt. 12) at

                                  11   19. The ALJ denied the application on December 24, 2015. Id. at 25. The Appeals Council denied

                                  12   Plaintiff’s request for review on September 27, 2017. Id. at 1-5.
Northern District of California
 United States District Court




                                  13                           SUMMARY OF THE RELEVANT EVIDENCE

                                  14          Plaintiff has alleged that he suffers from the following impairments: cervical spine

                                  15   radiculopathy with significant foraminal narrowing at C5-C6, cervical spondylosis, degenerative

                                  16   disc disease throughout the cervical lumbar spine, chronic back pain with radiation into the left

                                  17   leg, as well as anxiety and panic attacks. See Pl.’s Mot. (dkt. 19) at 7. The ALJ determined that

                                  18   Plaintiff’s cervical radiculopathy and lumbar spine degenerative disc disease were both severe. AR

                                  19   (dkt. 12) at 21. Regarding Plaintiff’s anxiety, the ALJ found it to be non-severe and noted only

                                  20   that the record contained “insufficient evidence indicating work-related limitations based on

                                  21   anxiety or depression.” Id.

                                  22          Evidence Pertaining to Anxiety:

                                  23          In late July of 2013, Plaintiff submitted a completed questionnaire on an SSA form

                                  24   entitled, “Function Report – Adult.” Id. at 231-239. Among the first questions present on this form

                                  25   is an inquiry to the following effect: “How do your illnesses, injuries, or conditions limit your

                                  26   ability to work?” Id. at 231. Plaintiff answered, in pertinent part, that his unsuccessful job

                                  27   searching had “cause[ed] anxiety, fear, serious debt, frustration, anger, and increasing mental

                                  28   dysfunction[,] [f]ear of rejection causes procrastination, confusion, loss of confidence, inability to
                                                                                          2
                                   1   learn or use previous knowledge effectively, not working has simply broken me mentally now in

                                   2   addition to physical damage.” Id. In response to an inquiry as to whether or not Plaintiff had

                                   3   noticed any unusual behavior or fears, Plaintiff listed his panic attacks as well as a “sense of

                                   4   impending doom.” Id. at 237. Plaintiff added that while he is able to drive, the state of his anxiety

                                   5   and panic attacks have rendered driving unadvisable. Id. at 234. Also in July of 2013, Plaintiff’s

                                   6   spouse, Ms. Helen Luther, submitted a similar questionnaire on a form entitled, “Function Report

                                   7   – Adult – Third Party.” Id. at 210-218. In response to a question about how Plaintiff’s conditions

                                   8   limit his ability to work, Ms. Luther noted, in pertinent part, that Plaintiff was suffering from an

                                   9   increase in anxiety; that he had become “much more serious and depressed due to his pain”; and,

                                  10   that Plaintiff “has developed quite an anxiety problem over the past 5 years.” Id. at 210, 215, 216.

                                  11          Testifying before the ALJ, Plaintiff again informed the ALJ that he suffers from anxiety

                                  12   and panic attacks. Id. at 48. Later in the hearing, the ALJ specifically questioned Plaintiff in this
Northern District of California
 United States District Court




                                  13   regard, asking if “depression or anxiety played any part in, in your difficulties?” Id. at 67. Plaintiff

                                  14   responded in the affirmative and added that the anxiety caused by his increasing inability to

                                  15   provide for his family had caused him to rarely leave the house and to spend his time “dealing

                                  16   with pain and trying to feel like I’m a useful, meaningful human being anymore.” Id.

                                  17          As to the medical evidence documenting an anxiety disorder, Plaintiff had submitted

                                  18   treatment and diagnostic records from Robert Mott, M.D., his primary care physician. In addition

                                  19   to his other ailments, Plaintiff also sought treatment from Dr. Mott for panic attacks and anxiety.

                                  20   Id. at 407. Throughout the course of his treatment, Plaintiff’s medical records consistently reflect

                                  21   the fact that, among other impairments, Dr. Mott also assessed Plaintiff as suffering from an

                                  22   anxiety disorder. See e.g., id. at 302, 304-05, 307, 309-10, 311, 313, 315, 317, 319-20, 322, 324,

                                  23   326-28, 330-31, 333, 335-36, 338-39, 340, 342, & 344-45.

                                  24          This was confirmed during a 2013 review of Plaintiff’s records by Patricia Heldman, M.D.,

                                  25   a state agency consultant who noted that her “[r]eview of records from Robert A. Mott M.D.,

                                  26   [from] 06/20/05 – 07/15/11 reveal[ed] diagnosis of Anxiety/Panic at all visits . . .” Id. at 88. Dr.

                                  27   Heldman added that “[i]n addition to the above discussion of anxiety, there are also symptoms of

                                  28   depression noted in 8/10 and 10/11 notes.” Id.
                                                                                          3
                                   1           THE FIVE STEP SEQUENTIAL ANALYSIS FOR DETERMINING DISABILITY

                                   2           A person filing a claim for social security disability benefits (“the claimant”) must show

                                   3   that she has the “inability to do any substantial gainful activity by reason of any medically

                                   4   determinable physical or mental impairment” which has lasted or is expected to last for twelve or

                                   5   more months. See 20 C.F.R. §§ 416.920(a)(4)(ii), 416.909.1 The ALJ must consider all evidence in

                                   6   the claimant’s case record to determine disability (see id. § 416.920(a)(3)), and must use a five-

                                   7   step sequential evaluation process to determine whether the claimant is disabled (see id. §

                                   8   416.920). “[T]he ALJ has a special duty to fully and fairly develop the record and to assure that

                                   9   the claimant’s interests are considered.” Brown v. Heckler, 713 F.2d 441, 443 (9th Cir. 1983).

                                  10           Here, the ALJ evaluated Plaintiff’s application for benefits under the required five-step

                                  11   sequential evaluation. AR (dkt. 12) at 20-25. At Step One, the claimant bears the burden of

                                  12   showing she has not been engaged in “substantial gainful activity” since the alleged date the
Northern District of California
 United States District Court




                                  13   claimant became disabled. See 20 C.F.R. § 416.920(b). If the claimant has worked and the work is

                                  14   found to be substantial gainful activity, the claimant will be found not disabled. See id. The ALJ

                                  15   found that Plaintiff had not engaged in substantial gainful activity since her alleged onset date. AR

                                  16   (dkt. 12) at 21.

                                  17           At Step Two, the claimant bears the burden of showing that she has a medically severe

                                  18   impairment or combination of impairments. See 20 C.F.R. § 416.920(a)(4)(ii), (c). “An

                                  19   impairment is not severe if it is merely ‘a slight abnormality (or combination of slight

                                  20   abnormalities) that has no more than a minimal effect on the ability to do basic work activities.’”

                                  21   Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005) (quoting S.S.R. No. 96–3(p) (1996)). The

                                  22   ALJ found that Plaintiff suffered from the following severe impairments: cervical radiculopathy

                                  23   and lumbar spine degenerative disc disease. AR (dkt. 12) at 21. The ALJ, however, found that

                                  24   Plaintiff’s impairment of anxiety was not supported by “evidence indicating work-related

                                  25   limitations based on anxiety or depression.” Id.

                                  26
                                  27   1
                                        The regulations for supplemental security income (Title XVI) and disability insurance benefits (Title II)
                                  28   are virtually identical though found in different sections of the CFR. For the sake of convenience, the court
                                       will generally cite to the SSI regulations herein unless noted otherwise.
                                                                                             4
                                   1          At Step Three, the ALJ compares the claimant’s impairments to the impairments listed in

                                   2   appendix 1 to subpart P of part 404. See 20 C.F.R. § 416.920(a)(4)(iii), (d). The claimant bears the

                                   3   burden of showing her impairments meet or equal an impairment in the listing. Id. If the claimant

                                   4   is successful, a disability is presumed and benefits are awarded. Id. If the claimant is unsuccessful,

                                   5   the ALJ assesses the claimant’s residual functional capacity (“RFC”) and proceeds to Step Four.

                                   6   See id. § 416.920(a)(4)(iv), (e). Here, the ALJ found that Plaintiff did not have an impairment or

                                   7   combination of impairments that met or medically equaled one of the listed impairments. AR (dkt.

                                   8   12) at 22. Next, the ALJ determined that Plaintiff retained the RFC “to perform medium work”

                                   9   with several physical limitations. AR (dkt. 12) at 22-24.

                                  10          At Step Four, the ALJ determined that Plaintiff is able to perform his past relevant work as

                                  11   a hospital cleaner. AR (dkt. 12) at 24. Thus, the ALJ found that Plaintiff had not been under a

                                  12   disability, as defined in the Social Security Act, from May 1, 2006, through December 31, 2011,
Northern District of California
 United States District Court




                                  13   the date last insured. AR (dkt. 12) at 25.

                                  14                                         ISSUESS PRESENTED

                                  15          Plaintiff presents four issues for review. The first assigns error to the ALJ’s determination

                                  16   that Plaintiff could perform his past relevant work because the RFC precluded such a finding. Pl.’s

                                  17   Mot. (dkt. 19) at 10-12. Plaintiff’s second issue assigns error to the ALJ’s rejection of the opinion

                                  18   of Plaintiff’s treating physician without providing specific and legitimate reasons. Id. at 12-16.

                                  19   Plaintiff’s third issue assigns error to the ALJ’s failure to correctly evaluate his anxiety under Step

                                  20   Two. Id. at 16-18. Lastly, Plaintiff contends that the ALJ was not properly appointed under the

                                  21   Constitution and therefore lacked the authority to hear and decide the case. Id. at 18-21.

                                  22                                                DISCUSSION

                                  23          The court will address Plaintiff’s third issue first because its assignment of error involved

                                  24   the earliest point of the sequential evaluation process. In his third issue, Plaintiff contends that the

                                  25   ALJ erred at Step Two by failing to evaluate his anxiety and panic attacks under the required

                                  26   Psychiatric Review Technique (“PRT”) specified in 20 C.F.R. § 404.1520a. See Pl.’s Mot. (dkt.

                                  27   19) at 16. Plaintiff argues that this error infected the ALJ’s analysis going forward, and that

                                  28   because of the existence of a colorable claim of mental impairments, the ALJ’s failure to perform
                                                                                          5
                                   1   the PRT analysis is not a harmless error. Id. at 16-17. Defendant argues that “while the ALJ

                                   2   technically erred, Plaintiff has failed to show that it was harmful.” Def.’s Mot. (dkt. 21) at 6.

                                   3          Step-Two Error

                                   4          As mentioned above, at Step Two of the disability determination process, it is incumbent

                                   5   on the ALJ to determine whether the claimant has a medically severe impairment or combination

                                   6   of impairments. In making this determination as to claimed psychiatric impairments, an ALJ is

                                   7   required to follow the process set forth in 20 C.F.R. § 404.1520a. See Keyser v. Comm’r SSA, 648

                                   8   F.3d 721, 725 (9th Cir. 2011). This regulation requires the application of a special psychiatric

                                   9   review technique beginning with a determination as to whether an applicant has a medically

                                  10   determinable mental impairment. 20 C.F.R. § 404.1520a(b). Next, the ALJ must rate the degree of

                                  11   limitation for four distinct functional areas, see id. § 404.1520a(c), and then determine the severity

                                  12   of the mental impairment (in part, based on the degree of limitation in functioning), see id. §
Northern District of California
 United States District Court




                                  13   404.1520a(c)(1); and finally, if the impairment is found to be severe, the ALJ then proceeds to

                                  14   Step Three of the sequential process to determine if the impairment meets or equals a listed

                                  15   disorder, see id. § 404.1520a(c)(2).

                                  16          “When evaluating psychiatric impairments such as somatization disorder and depression,

                                  17   the ALJ must follow a ‘special psychiatric review technique’ and document his findings and

                                  18   conclusions in his decision.” Chaudhry v. Astrue, 688 F.3d 661, 670 (9th Cir. 2012). “Specifically,

                                  19   the written decision must incorporate the pertinent findings and conclusions based on the

                                  20   technique and must include a specific finding as to the degree of limitation in each of the

                                  21   functional areas . . .” Keyser, 648 F.3d at 725. A failure to comply with 20 C.F.R. § 404.1520a “is

                                  22   not harmless if the claimant has a ‘colorable claim of mental impairment.’” Keyser, 648 F.3d at

                                  23   726 (quoting Gutierrez v. Apfel, 199 F.3d 1048, 1051 (9th Cir. 2000) (“We follow the cases in

                                  24   other circuits recognizing that where there is a colorable claim of mental impairment, 20 C.F.R. §

                                  25   404.1520a requires the evaluation form to be completed and appended to the decision, and the

                                  26   failure to do so requires remand to the Social Security Administration.”) (collecting cases).

                                  27          Relating to Plaintiff’s anxiety and panic attacks, the ALJ’s decision contained only two

                                  28   sentences. See AR (dkt. 12) at 21-22. The ALJ noted that Plaintiff had alleged that he suffered
                                                                                          6
                                   1   from anxiety, but that he had “a normal mental status examination” on one occasion, and “was

                                   2   described as only slightly depressed with no suicidal ideation” on another occasion. Id. Given the

                                   3   insufficiency of the ALJ’s analysis of Plaintiff’s mental impairments under Step Two, it is

                                   4   unsurprising that Defendant concedes that “the ALJ technically erred,” however, Defendant

                                   5   contends that Plaintiff has failed to show that the error was not harmless. See Def.’s Mot. (dkt. 21)

                                   6   at 6. As described in Keyser, 648 F.3d at 726, an ALJ’s failure to follow the procedure set forth in

                                   7   20 C.F.R. § 404.1520a is not harmless in cases that involve a ‘colorable’ claim of mental

                                   8   impairment. A claim is ‘colorable’ if it is not “wholly insubstantial, immaterial, or frivolous.”

                                   9   Boettcher v. Sec’y of Health & Human Servs., 759 F.2d 719, 722 (9th Cir. 1985); see also

                                  10   Blackburn v. Astrue, No. C07-5387-KLS, 2008 U.S. Dist. LEXIS 56506, at *16-17 (W.D. Wash.

                                  11   May 13, 2008) (citing Boettcher, 759 F.2d at 721-22; and, Evans v. Chater, 110 F.3d 1480, 1483

                                  12   (9th Cir. 1997)).
Northern District of California
 United States District Court




                                  13          Here, the record contained the above-described uncontroverted evidence in support of

                                  14   Plaintiff’s claim that he suffered from anxiety and panic attacks, which included: (1) narrative

                                  15   statements by his wife and himself on SSA-provided function report forms; (2) Plaintiff’s

                                  16   testimony at the hearing; (3) extensive medical records from his treating physician consistently

                                  17   indicating an assessment for an anxiety disorder; and (4) a substantiating observation by a state

                                  18   agency reviewing consultant, noting that Plaintiff had received a “diagnosis of Anxiety/Panic at all

                                  19   visits” between June of 2005 and July of 2011. See AR (dkt. 12) at 88.

                                  20          Based on the record before the court, as well as Defendant’s concession, the court finds

                                  21   that the ALJ erred at Step Two in failing to adhere to the procedure described in 20 C.F.R. §

                                  22   404.1520a. Further, the court finds that the error is not harmless because Plaintiff’s evidentiary

                                  23   support for his claimed impairment, anxiety and panic attacks, was substantial and compelling –

                                  24   well beyond what would be considered a ‘colorable’ claim. Accordingly, the court will remand the

                                  25   case such that the ALJ can re-engage the Step Two determination as to Plaintiff's anxiety and

                                  26   panic attacks in compliance with the procedure described in 20 C.F.R. § 404.1520a. See Keyser,

                                  27   648 F.3d at 726.

                                  28   //
                                                                                         7
                                   1          Appointments Clause Claim

                                   2          Plaintiff also argues that “[t]he ALJ who conducted the hearing and issued the decision in

                                   3   this case was not properly appointed under the Constitution’s Appointments Clause at the time of

                                   4   the hearing and thus did not have legal authority to preside over this matter or issue an unfavorable

                                   5   decision.” Pl.’s Mot. (dkt. 19) at 18. Plaintiff then expends significant energy in anticipating and

                                   6   preemptively responding to a forfeiture defense due to having raised this argument for the first

                                   7   time in this court. See id. at 19-21. Looking beyond the boilerplate legal principles, Plaintiff does

                                   8   not offer any argument or evidence as to how exactly the ALJ’s appointment was constitutionally

                                   9   defective; instead, Plaintiff merely notes that in July of 2018, “the Acting Commissioner of Social

                                  10   Security took corrective action to address the Constitutional infirmity of her ALJs and properly

                                  11   appointed all of the Agency’s ALJs in accordance with the law, including the Constitution’s

                                  12   Appointments clause.” Id. at 18.
Northern District of California
 United States District Court




                                  13          Putting aside the fact that Plaintiff has not articulated and supported a cogent argument in

                                  14   this regard, some courts have held that this claim is waived if presented for the first time in federal

                                  15   court. See e.g., Joyce Marie T. v. Comm’r of Soc. Sec. Adminstration, No. 6:18-cv-00191-JR, 2018

                                  16   U.S. Dist. LEXIS 219575, at *20 (D. Or. Nov. 30, 2018) (declining to address this claim and

                                  17   finding that it was not properly before the court due to having been raised in a footnote without

                                  18   much explanation, and for not having been previously raised before the Agency); see also Byrd v.

                                  19   Berryhill, No. 1:17-cv-01619-SKO, 2019 U.S. Dist. LEXIS 1227, at *17 n.10 (E.D. Cal. Jan. 2,

                                  20   2019) (finding the issue was forfeited because it was raised for the first time in federal court); and,

                                  21   Dierker v. Berryhill, No. 18cv145-CAB-MSB, 2019 U.S. Dist. LEXIS 8646, at *6-9 (S.D. Cal.

                                  22   Jan. 16, 2019) (“Plaintiff's failure to timely raise his Appointments Clause challenge forfeits the

                                  23   claim as untimely.”). Also, at least one court has declined to address this claim if other grounds

                                  24   were present on which to decide the case. See Clayton C. v. Comm’r of Soc. Sec., No. C18-638-

                                  25   BHS-BAT, 2018 U.S. Dist. LEXIS 195220, at *10-11 (W.D. Wash. Oct. 16, 2018) (“Although the

                                  26   argument is plausible and meritorious, the Court declines to address it and applies the principle of

                                  27   constitutional avoidance as there are independent grounds, discussed above, to reverse the

                                  28   Commissioner’s final decision.”).
                                                                                          8
                                   1          Because the case is to be remanded for further proceedings for the reasons described

                                   2   above, and because Plaintiff has noted that the Agency has since taken corrective action, the court

                                   3   declines to address Plaintiff’s claim pertaining to the ALJ’s appointment. Likewise, as to

                                   4   Plaintiff’s remaining two claims – that the ALJ erred at Step Four in concluding that Plaintiff

                                   5   could still perform his past work as a hospital cleaner, as well as erring in rejecting the opinion of

                                   6   a treating physician without adequate justification – the court declines to address these claims at

                                   7   this time because the calculus of the disability determination may change radically once the above-

                                   8   described error at Step Two is corrected. The court finds, therefore, that it cannot resolve the

                                   9   additional issues raised by Plaintiff until the error in the ALJ’s Step Two analysis is corrected. See

                                  10   e.g., Knappenberger v. Colvin, No. 15-cv-02324-NJV, 2016 U.S. Dist. LEXIS 66905, at *7 (N.D.

                                  11   Cal. May 20, 2016); see also Haverlock v. Colvin, No. 2:12-CV-2393-DAD, 2014 WL 670202, at

                                  12   *5 (E.D. Cal. Feb. 20, 2014) (“In light of the remand required by the ALJ’s error at Step Two, the
Northern District of California
 United States District Court




                                  13   court need not address plaintiff’s remaining claims.”).

                                  14          IT IS SO ORDERED.

                                  15   Dated: March 26, 2019

                                  16

                                  17
                                                                                                     ROBERT M. ILLMAN
                                  18                                                                 United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                          9
